                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

In re: William F. Boehlke                 )         Case No. 19-10144
                                          )         Chapter 13 Proceedings
      Debtor.                             )         Judge Jessica E. Price Smith

             CHAPTER 13 TRUSTEE’S OBJECTION TO DEBTOR’S
            MOTION TO MODIFY UNCONFIRMED CHAPTER 13 PLAN

       Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing
Chapter 13 Trustee (“Trustee”) herein, by and through counsel, and hereby objects to the
Debtor’s Motion to Modify Unconfirmed Chapter 13 Plan filed with this Court on August 7,
2019 (hereinafter “Debtor’s Motion”). In support of her objection, the Trustee makes the
following representations to the Court:

      1.     The Trustee’s Objection to Confirmation filed with the Court on June 27, 2019
             has not been resolved. Specifically, the Prosecution paragraph is not resolved.
             The Debtor needs to provide proof the first quarter estimated income tax payment
             for 2019 was made or proof Debtor has money in savings for taxes of $816.00
             monthly per Schedule J.

      2.     Per the Debtor’s tax returns and pay stubs Debtor appears to business net income
             is at least $3,374.00. Therefore, the Debtor is an above median income and Form
             22C should reflect the applicable commitment period of 60 months.

      WHEREFORE your Trustee, being a proper party in interest, hereby moves this
Honorable Court to deny the Debtor’s Motion for the reasons cited.


                                          Respectfully submitted,

                                              /S/ Holly Davala
                                              HOLLY DAVALA (#0070447)
                                              Staff Attorney for Chapter 13 Trustee
                                              200 Public Square, Suite 3860
                                              Cleveland, OH 44114-2321
                                              (216) 621-4268 Phone
                                              (216) 621-4806 Fax
                                              Ch13trustee@ch13cleve.com




19-10144-jps    Doc 29      FILED 08/13/19      ENTERED 08/13/19 15:43:36             Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on August 13, 2019, a true and correct copy of Trustee’s Objection was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       Y. Eric Holtz, Attorney, on behalf of Debtor at yeholtz@amourgis.com

       Lisa M. Lahrmer, Attorney, on behalf of Debtor at llahrmer@amourgis.com


                                              /S/ Holly Davala
                                              HOLLY DAVALA (#0070447)
                                              Staff Attorney for Chapter 13 Trustee
                                              200 Public Square, Suite 3860
                                              Cleveland, OH 44114-2321
                                              (216) 621-4268 Phone
                                              (216) 621-4806 Fax
                                              Ch13trustee@ch13cleve.com


HD/alh
8/13/19




19-10144-jps     Doc 29     FILED 08/13/19       ENTERED 08/13/19 15:43:36            Page 2 of 2
